Citation Nr: 1214604	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  10-04 735	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death. 

2.  Entitlement to an increased rating for a lumbar back disorder, described as degenerative joint disease (DJD) L5-S1, status post (SP) laminectomy times 2 with chronic recurrent low back pain as well as atrophy and weakness in left lower extremity, in excess of 60 percent, for accrued benefits purposes.

3.  Entitlement to an initial rating in excess of 20 percent for a mid back disorder, for accrued benefits purposes.

4.  Entitlement to an increased rating for chronic left epididymitis, in excess of 10 percent, for accrued benefits purposes.

5.  Entitlement to an increased rating for tinnitus, in excess of 10 percent, for accrued benefits purposes.
6.  Entitlement to service connection for post traumatic disorder (PTSD) for accrued benefits purposes.

7.  Entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, for accrued benefits purposes.

8.  Entitlement to service connection for a cervical spine/upper back disorder, to include as secondary to service-connected back disorders, for accrued benefits purposes.

9.  Entitlement to service connection for hypertension, to include as secondary to service-connected back disorders, for accrued benefits purposes.

10.  Entitlement to a total disability rating based on individual unemployability (TDIU), for accrued benefits purposes.

11.  Entitlement to dependency and indemnity compensation (DIC) pursuant to the provisions of 38 U.S.C.A. § 1318.

12.  Entitlement to dependents educational Assistance (DEA) pursuant to the provisions of 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Grabia, Counsel
INTRODUCTION

The Veteran had active service from November 1983 to November 1995.  
He died in March 2007.   The appellant is the Veteran's surviving spouse.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

In December 2011, the appellant was scheduled for a Travel Board hearing.  She did not report for the hearing and did not request that it be rescheduled.  Her hearing request will therefore be considered withdrawn.  38 C.F.R. § 20.704(d) (2011).

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence.  The medical evidence indicates that the Veteran was diagnosed with bipolar disorder after service.  Thus, in addition to the issue of entitlement to service connection for PTSD for accrued benefits purposes, the Board has listed and considered the issue of entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, for accrued benefits purpose.

For the reasons stated below, the issues of entitlement to service connection for the cause of the Veteran's death and to entitlement to service connection for a psychiatric disorder other than PTSD, to include bipolar disorder, for accrued benefits purposes, must be remanded for additional development.  Moreover, the issue of entitlement to DEA pursuant to the provisions of 38 U.S.C.A. Chapter 35 is inextricably intertwined with the issue of entitlement to service connection for the cause of the Veteran's death, and the issue of entitlement to service connection for a psychiatric disorder other than PTSD is inextricably intertwined with the issue of entitlement to a TDIU, each for accrued benefits purposes.  Accordingly, they must be considered together and thus a decision by the Board on the appellant's DEA and TDIU claims would at this point be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). 

As explained below, the issues of entitlement to service connection for the cause of the Veteran's death; entitlement to DEA pursuant to the provisions of 38 U.S.C.A. Chapter 35; entitlement to service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder, for accrued benefits purposes; and entitlement to a TDIU for accrued benefits purposes are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part. 


FINDINGS OF FACT

1.  A claim for entitlement to an increased rating for DJD L5-S1, in excess of 60 percent, was pending at the time of the Veteran's death in March 2007.

2.  The Veteran's DJD L5-S1 was manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months.  The Veteran's DJD L5-S1 was not manifested by symptoms of unfavorable ankylosis of the entire thoracolumbar spine.

3.  A claim for entitlement to an increased initial rating for a mid back disorder, in excess of 20 percent from March 3, 2006, was pending at the time of the Veteran's death in March 2007.

4.  The Veteran's mid back disorder was manifested by forward flexion of the thoracolumbar spine of 30 degrees or greater and a combined range of motion of the thoracolumbar spine not greater than 120 degrees.  The mid back was not manifested by forward flexion of the thoracolumbar spine of less than 30 degrees or favorable ankylosis of the entire thoracolumbar spine.

5.  A claim for entitlement to an increased rating for chronic left epididymitis, in excess of 10 percent, was pending at the time of the Veteran's death in March 2007.

6.  The Veteran's chronic epididymitis is manifested by intermittent intensive management, though not by symptoms of urinary difficulties, renal dysfunction, or infection, and it has not required long-term therapy, drainage, hospitalizations, or continuous intensive management.

7.  A claim for entitlement to an increased rating for tinnitus, in excess of 10 percent, was pending at the time of the Veteran's death in March 2007.

8.  Tinnitus is assigned a single 10 percent rating, which is the maximum evaluation authorized under Diagnostic Code (DC) 6260. 

9.  A claim for entitlement to service connection for PTSD was pending at the time of the Veteran's death in March 2007.

10.  The competent evidence shows that the Veteran had not been diagnosed with PTSD during his lifetime.

11.  A claim for entitlement to service connection for hypertension, claimed as elevated blood pressure secondary to a low back disorder was pending at the time of the Veteran's death in March 2007.

12.  The competent evidence shows that the Veteran's hypertension was not related to service.

13.  A claim for entitlement to service connection for cervical spine/upper back disorder, to include as secondary to service-connected back disorders, was pending at the time of the Veteran's death in March 2007.

14.  The competent evidence shows that the Veteran's cervical spine/upper back disorder is unrelated to service or a service-connected disability.

15.  The Veteran's death certificate showed he died in March 2007 of an immediate cause of death of a self inflicted perforating contact handgun; gunshot wound of the head.  An autopsy was not performed.  

16.  At the time of the Veteran's death, service connection was established for DJD, lumbar back, evaluated at 60 percent disabling, mid back disorder, evaluated at 20 percent disabling, tinnitus, evaluated at 10 percent disabling, chronic left epididymitis, evaluated at 10 percent disabling.  The combined service connected disability rating assigned was 70 percent.

17.  The Veteran was not in receipt of or entitled to receive a 100 percent rating prior to death, was not evaluated by VA as being totally disabled for a continuous period of at least 10 years immediately preceding death, died more than 11 years after his discharge, and was not a prisoner of war (POW).


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 60 percent for a lumbar back disorder, described as DJD L5-S1, SP laminectomy times 2 with chronic recurrent low back pain as well as atrophy and weakness in left lower extremity, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for an initial rating in excess of 20 percent for a mid back disorder, for accrued benefits purposes, have not been met.  38 U.S.C.A. §§ 1101, 1102, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 3.1000, 4.71a, Diagnostic Code 5242 (2011).

3.  The criteria for an increased rating in excess of 10 percent for chronic epididymitis have not been met for accrued benefits purposes.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7525 (2011).

4.  The law precludes assignment of a disability rating greater than 10 percent for bilateral tinnitus, including separate compensable evaluations for each ear, for accrued benefits purposes.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.1000, 4.1, 4.87, DC 6260 (2011). 

5.  PTSD was not incurred in active service, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.1000 (2011).

6.  Hypertension was not incurred in or aggravated by active service, and was neither caused nor aggravated by service-connected back disorders, for accrued benefits purposes.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.1000 (2011).

7.  Cervical spine/upper back disorder was not incurred in or aggravated by service, and was neither caused nor aggravated by service-connected back disorders.  38 U.S.C.A. §§ 1102, 1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310, 3.1000 (2011).

8.  The criteria for entitlement to DIC benefits under the provisions of 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.22, 3.159 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

Here, the VCAA duty to notify was satisfied by way of a letter sent to the appellant in June 2007 that addressed substantially all notice elements with regard to the claims being decided herein, and was sent prior to the initial RO decision in this matter.  The letter informed her of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The appellant was not provided notice of how to establish entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  However, as shown below, because the Veteran lacked the requisite service to meet the criteria for entitlement to this benefit, VCAA notice was not required.  See 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established).  The appellant was also not provided Dingess notice.  However, as each of the claims being decided herein is being denied, no new disability rating or effective date is being assigned.  Consequently, any question of non-compliance or prejudice with regard to the Dingess notice requirements regard is moot.

Next, VA has a duty to assist an appellant in the development of the claims. This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

As discussed below, accrued benefits claims must be adjudicated based on the evidence of record at time of death.  See Ralston v. West, 13 Vet. App. 108, 113 (1999) ("[E]ntitlement to accrued benefits must be determined based on evidence that was either physically or constructively in the Veteran's file at the time of death").  For the following reasons, the Board finds that all necessary development has been accomplished with regard to the claims being decided herein, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  There are no private medical opinions or records.  As the claims made for purposes of accrued benefits must be decided based on the evidence of record at the time of the Veteran's death, there is no issue as to whether an additional VA opinion should be obtained.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553   (1996).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate her claims and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

The Board has reviewed all the evidence in the claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran). 



Accrued benefits

Periodic monetary benefits (other than insurance and servicemen's indemnity) to which an individual was entitled at death under existing ratings or decisions and under laws administered by the VA Secretary, or those based on evidence in the file at date of death and due and unpaid for a period not to exceed two years, shall, upon the death of such individual, be paid to the surviving spouse or other appropriate party.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a surviving spouse, children, or dependent parents to be entitled to accrued benefits, "the Veteran must have had a claim pending at the time of his death for such benefits or else be entitled to them under an existing rating or decision."  Jones v. West, 136 F.3d 1296, 1299-1300   (Fed. Cir. 1998).  Evidence in the file at the date of death means evidence in VA's possession on or before the date of the beneficiary's (in the instant case, the Veteran's) death, even if such evidence was not physically located in the VA claim folder on or before the date of death. 38 C.F.R. § 3.1000(d) (4). 

Although a Veteran's claim terminates with that Veteran's death, a qualified survivor may carry on, to a limited extent, the deceased Veteran's claim by submitting a timely claim for accrued benefits.  38 U.S.C.A. § 5121; Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an accrued benefits claim is separate from the Veteran's claim filed prior to death, the accrued benefits claim is derivative of the Veteran's claim; thus, an appellant takes the Veteran's claim as it stood on the date of death, but within the limits established by law.  Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996). 

Under 38 U.S.C.A. § 5121(c), the only requirement imposed regarding a claim for accrued benefits is that the application "must be filed within one year after the date of death." 38 U.S.C.A. § 5121(c).  In the instant case, the appellant filed a claim for accrued benefits in April 2007, the month after the Veteran's death.  Therefore, her claim was timely filed. 

In December 2005, the Veteran filed a claim for increased ratings for his lumbar back disorder, described as DJD, L5-S1 laminectomy with chronic recurrent low back pain, atrophy, and weakness in left lower extremity (evaluated as 60 percent disabling effective December 20, 1999); bilateral tinnitus (evaluated as 10 percent disabling effective December 30, 1999); and chronic left epididymitis (evaluated as 0 percent disabling effective November 14, 1995).  

In March 2006, the Veteran filed a claim for service connection for PTSD; mid back disorder, secondary to DJD, lower back; upper back disorder secondary to DJD, lower back; and, hypertension, claimed as elevated blood pressure, secondary to DJD, lower back and chronic pain syndrome.

By rating action in May 2006 an increased rating was granted for left epididymitis (0 to 10 percent disabling effective from December 1, 2005).  Increased ratings were denied for DJD, L5-S1, and tinnitus.  Service connection was deferred for PTSD, elevated blood pressure, a mid back disorder, and upper back disorder.  Entitlement to TDIU was also deferred.

By rating action in November 2006 service connection was granted for a mid-back disorder and a 20 percent rating was assigned, effective March 3, 2006.  Service connection was denied for elevated blood pressure, upper back disorder, and PTSD.  In addition, TDIU was denied.

As such, the claims of entitlement to increased ratings for DJD, L5-S1; mid back; left epididymitis; and tinnitus as well as the claims for service connection for PTSD, elevated blood pressure, and upper back disorder were pending and unadjudicated at the time of the Veteran's death in March 2007, as was his claim of entitlement to TDIU.  

An application for accrued benefits must be filed within one year after the date of death. A claim for death pension, compensation, or dependency and indemnity compensation, by a surviving spouse is deemed to include a claim for any accrued benefits.  38 C.F.R. § 3.1000(c); 38 C.F.R. § 3.152(b).  Applicable law and VA regulations, however, further stipulate that for claims filed for death benefits, a specific claim in the form prescribed by the Secretary must be filed in order for death benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.152(a). 

The appellant filed a timely claim for accrued benefits in April 2007.  Thus, the Board must adjudicate the issues pending at the time of the Veteran's death for the purpose of accrued benefits; however, the applicable regulation permits the Board to address only the evidence of record that was associated with his claims folder at the time of his death.  See 38 C.F.R. § 3.1000(a). 

I.   Ratings Claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3;  where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

When, however, the assignment of initial ratings is under consideration, the level of disability in all periods since the effective date of the grant of service connection must be taken into account.  Fenderson v. West, 12 Vet. App. 119 (1998).  

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58   (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

a.  Lumbar and mid back disorders

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, and include consideration of weakened movement, excess fatigability, incoordination, swelling and pain on movement.  38 C.F.R. § 4.45 (2011).  The Court has held that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45 (2011).

The criteria for evaluating disabilities of the spine are contained in a General Rating Formula for Diseases and Injuries of the Spine.  The formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned for disability of the thoracolumbar spine:

A 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the 
thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.  

38 C.F.R. § 4.71a (2011).  

Note (1):  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2011).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, a 10 percent rating is assigned.  When incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past twelve months, a 20 percent rating is assigned.  When incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.  

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Note (2) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011) provides that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in a higher evaluation for that segment.  

The Veteran's lumbar back DJD, L5-S1 was rated 60 percent disabling at the time of his death and his mid back disorder was separately rated 20 percent disabling.  The appellant contends that higher ratings were warranted for these disabilities.

In July 2006, the Veteran was afforded a VA examination to evaluate his spinal condition.  The claims file and medical records were reviewed.  The Veteran underwent a L5-S1 laminectomy in 1987 and again in 1993.  He reported mid back pain since his lumbar surgery in 1993.  The pain increased with bending and twisting.  He denied any particular injury.  The Veteran was able to do some laundry and wash dishes at home.  He denied the use of braces or assistive devices but used a cane.  He was able to walk five blocks before he got too much back pain and left leg weakness.  He could stand for 30 minute; walk up one flight of steps limited by left leg weakness; and, lift a one gallon container over his head.  His lumbar back pain was constant from 5-7/10 with pain medications and hot packs.

X-rays of the thoracic spine in December 2003 revealed very mild degenerative changes in the thoracic spine with minimal scoliosis and moderate changes in the lower cervical spine.  

The thoracolumbar spine range of motion was forward flexion to 30 degrees active and passive, increasing to 45 degrees with 5 repetitions; extension to 15 degrees active and passive, increasing to 20 degrees with 5 repetitions; lateral tilt was to 25 degrees bilaterally, and rotation was to 20 degrees bilaterally.  

The impression was chronic low back pain, SP laminectomy x 2; and mid back pain secondary to recurrent strain, as likely as not related to the initial low back problem and, limited primarily by pain.  There was no neurologic compromise noted at the time of examination.  

In an October 2006 VA examination addendum to the July 2006 VA examination, the examiner noted that he reviewed his notes from the July 2006 VA examination.  He noted that the Veteran reported that he could lift and carry a maximum of 40 pounds; walk five blocks before he got too much back pain and left leg weakness; stand 30 minutes; walk up one flight of steps limited by left leg weakness; lift one gallon over his head; and, sit and drive one hour limited by low back pain.  

Based on the above evidence, the Board finds that the Veteran was not entitled to ratings in excess of 60 percent for his service-connected lumbar spine disorder, or 20 percent for his mid back disorder.  During the relevant time frame, the Veteran's forward flexion of the thoracolumbar spine was 30 percent with improvements to 45 degrees with repetition.  The combined range of motion of the thoracolumbar spine was 100 degrees.  This range of motion is consistent with the rating criteria for a 20 percent rating for the middle back disorder.  There is no evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, nor is there any evidence of ankylosis to warrant a higher rating.  Moreover, both flexion and extension increased after 5 repetitions, and there was therefore no additional functional limitation due to the DeLuca factors warranting a higher rating.

Regarding the lumbar spine disorder, this is rated under the rating criteria related to IVDS.  The Veteran is rated at 60 percent under these criteria.  This is the maximum allowed under these criteria.  To afford the Veteran a higher rating the evidence must show that the Veteran exhibits unfavorable ankylosis of the entire spine.  This is not shown in the available records.  As shown on the spine examination he does not exhibit any ankylosis of any spinal segment.  

Clinical records show that the Veteran had episodes of severe debilitating pain.  However he reported that he was able to lift and carry a maximum of 40 pounds; walk five blocks before he got too much back pain and left leg weakness; stand 30 minute; walk up one flight of steps limited by left leg weakness; lift one gallon over his head; and, sit and drive one hour limited by low back pain.  He wore no back brace, and only occasionally used a crutch to walk.  The record does not reflect doctor-prescribed bed rest during the relevant period as shown.

The Board recognizes the Veteran's assertions of lumbar and mid spine related pain and he is certainly competent to so report.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board is responsible for assessing the credibility of witnesses and, based on its observations of the Veteran's consistent testimony, considered with the other evidence of record, the Board finds that the Veteran was credible.  Caluza v. Brown, 7 Vet. App. at 511.  However, as shown above, the pain does not result in functional limitation that cause the symptoms of either back disability to more nearly approximate the criteria for a higher rating under any potentially applicable diagnostic code.  Consequently, no higher rating is warranted based on the Veteran's testimony. 

The Board has also considered whether the Veteran was entitled to a separate rating for radiculopathy or sciatica of the lower extremities.  However, the Board finds that there are no neurologic abnormalities of the low back to warrant a separate compensable evaluation.  There was no neurologic compromise noted at the time of examination.  As such, a separate rating for radiculopathy or sciatica of the left lower extremity is not warranted for accrued benefit purposes. 

The Board has considered whether to assign staged ratings, but finds them not appropriate because the above evidence reflects that uniform ratings are warranted are appropriate with regard to these disabilities in this case.

For these reasons, the Board finds that the preponderance of the evidence reflects that the Veteran's back symptoms do not more nearly approximate the criteria for any higher rating.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.    

b. Chronic left epididymitis

Appellant contends that the Veteran's chronic left epididymitis disability was more severe than was recognized by the current 10 percent disability rating, for accrued benefits purposes.  

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated as a urinary tract infection under 38 C.F.R. § 4.115a, which rating criteria provide a 10 percent rating for long-term drug therapy, 1-2 hospitalizations per year, and/or requiring intermittent intensive management.  A 30 percent rating is provided for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  38 C.F.R. § 4.115a (2011).

In February 2006 the Veteran was afforded a VA genitourinary examination.  The examiner noted that the claims file and medical treatment records were reviewed by the examiner.  The Veteran reported ongoing erectile dysfunction.  He also reported taking testosterone injections years ago.  The examiner noted there was no history of a sexually transmitted disease.  The Veteran urinated 4 times a day and not usually at night.  The flow was clear, yellow with a normal odor and consistency.  He had a hesitant start and weak stream, and had left testicular pain.  The examiner noted that the Veteran's left testicle was atrophied.  He had an exaggerated response to even light palpation of the epididymis.  

The Veteran underwent a bilateral inguinal hernia repair in 1967.  He has intermittent impotence.  He has not had recurring urinary tract infections; no history of renal or bladder stones; no acute nephritis/upper urinary infections; no hospitalization for urinary tract infections; no history of malignancy; no catherization; no dilations; no drainage procedures; diet therapy; or invasive or non-invasive procedures.  There was no history of surgery or trauma affecting the penis or testicles.  

The examiner noted that the Veteran had several conditions which could affect sexual functions, namely, uncontrollable hypertension, depression, and bipolar disorder.  He also had surgery on his lower back which could disturb the enervation to the groin.  The examiner noted that atrophy of the testis may occur after surgical repair of an inguinal hernia.  The examiner was unable to find a cause for the Veteran's chronic pain in the epididymis.  Acute pain has been attributed to sexually transmitted infection and trauma.  The veteran denied either.  There was no indication of STI other than a longstanding fever.  There was no other physical evidence of trauma or infection.  

As noted above, the Veteran's epididymitis was assigned a 10 percent rating under Diagnostic Code 7525, chronic epididymo-orchitis (rated as a urinary tract infection under 38 C.F.R. § 4.115a).  The Board finds this disability evaluation appropriate and that the criteria for an evaluation in excess of 10 percent have not been met for any period.  During the entire rating period on appeal, the symptoms of the Veteran's disability most closely approximated those listed in the criteria for a 10 percent rating, specifically that criteria of requiring intermittent intensive management.  As of the February 2006 VA examination, the Veteran did not report taking any antibiotics.

He denied recurring urinary tract infections; renal or bladder stones; acute nephritis/upper urinary infections; malignancy; catherization; dilations; drainage procedures; diet therapy; or invasive or non-invasive procedures.  

There was no history of surgery or trauma affecting the penis or testicles, and the Veteran denied any hospitalizations within the rating period on appeal, or at any time for the epididymitis condition.  The criteria for a 30 percent evaluation have not been met.  Again, there are no reports of hospitalization, or any drainage or other necessary treatment.  Therefore, the criteria for a 30 percent disability evaluation have not been met at any time during the rating period on appeal.  

Further, Diagnostic Codes 7523 and 7524 also provide the rating criteria specifically regarding disabilities involving the testes.  Specifically, Diagnostic Code 7523 provides the rating criteria for atrophy of one or both testes, and Diagnostic Code 7524 provides the rating criteria for removal of one or both testes.  The VA examiner noted that the left testis was atrophied but still present.  The right testicle was normal.  There is no report of a removal of testes.

For these reasons, the Board finds that the preponderance of the evidence is against granting a disability evaluation for the Veteran's epididymitis disability in excess of 10 percent for any period, for accrued benefits purposes.  The evidence is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.    

c. Tinnitus

Appellant contends that the Veteran's tinnitus was more severe than is recognized by the current 10 percent disability rating, for accrued benefits purposes.  

Tinnitus is evaluated under DC 6260. This diagnostic code was revised effective June 13, 2003.  The revisions were intended to codify VA's longstanding practice of assigning a single 10 percent evaluation for recurrent tinnitus, whether the sound is perceived as being in one ear or both ears, or in the head.  See Schedule for Rating Disabilities: Evaluation of Tinnitus, 68 Fed. Reg. 25,822 (May 14, 2003). 

This diagnostic code has not changed and continues to stipulate that only a single evaluation for recurrent tinnitus will be assigned-whether the sound is perceived in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2011); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming VA's longstanding interpretation of DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).  Accordingly, the appeal as to this claim is denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

Extra-schedular 

The Board finds that there is no showing that the Veteran's lumbar back, mid back, left epididymitis, and tinnitus has reflected so exceptional or unusual a disability picture as to warrant the assignment of any higher evaluation on an extra-schedular basis.  See 38 C.F.R. § 3.321(b) (1).  As shown in the discussion above, the symptoms of his disabilities have been accurately reflected by the schedular criteria. Without evidence reflecting that the Veteran's disability picture is not contemplated by the rating schedule, referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008). 

In this case, the information included in the VA treatment records, and the statements by the Veteran and appellant does not demonstrate circumstances that are not contemplated in the rating criteria which provide consideration of the effect of the lumbar and mid back disorders, epididymitis, and tinnitus as demonstrated by the Veteran. In addition, there has been no showing of marked interference with employment or frequent hospitalization. 




II.  Service connection

a. PTSD

The Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for PTSD, for accrued benefits purposes.  Both the Veteran, during his lifetime, and the appellant, since the Veteran's death, have contended that he incurred PTSD as a result of active service.  Contrary to these assertions, the competent evidence does not show that there was a diagnosis of PTSD rendered during the Veteran's lifetime which was attributed to active service.  The evidence shows instead that there were no complaints of or treatment for PTSD at any time during the Veteran's active service.  These records also show that the Veteran's psychiatric system was normal at his enlistment and separation physical examinations.  The Veteran's service personnel records, including his DD Form 214, show that he had no foreign or combat service.  His military occupational specialty (MOS) was a helicopter repairman.  The competent post-service evidence demonstrates that the Veteran was never diagnosed as having PTSD.  At the time of his death he had been diagnosed with and treated for a bipolar disorder.   

The Veteran submitted a claim for PTSD in March 2006.  He did not respond to a June 2006 VCAA development letter and did not report any alleged stressors.  Nor has the appellant provided such information since the Veteran's death.  

The Board finds that there was no competent diagnosis of PTSD offered during the Veteran's lifetime such that service connection for PTSD, for accrued benefits purposes, is warranted.  The Board notes in this regard that a competent diagnosis of PTSD must be based on a corroborated in-service stressor.  See 38 C.F.R. § 3.304(f).   It appears that, following service separation in November 1995, the Veteran began receiving treatment for a psychiatric disorder described as a bipolar disorder in 2006, or 10 years later, when he was treated in VA outpatient group therapy sessions.  The Board has taken account of the diagnosis of bipolar disorder by addressing the issue of entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder.

The Board acknowledges the Veteran's assertion of record made prior to his death 
and the appellant's after the Veteran's death that he experienced PTSD which was related to active service.  However, while lay witnesses are competent to diagnose some observable disorders, PTSD is not such a disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant").  Moreover, the competent evidence does not support these assertions, demonstrating instead that, during the Veteran's lifetime, there was no competent diagnosis of PTSD based on any basis.  The Veteran made no statements during his lifetime regarding any alleged in-service stressors.  The competent evidence of record at the time of the Veteran's death did not support granting service connection for PTSD, and no evidence submitted since the Veteran's death can be considered in adjudicating this claim. 38 C.F.R. § 3.1000(d) (4); Hayes, 4 Vet. App. at 353.   Accordingly, the Board finds that service connection for PTSD, for accrued benefits purposes, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

b. Hypertension

The Board also finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension, including as secondary to his service connected back disorders, for accrued benefits purposes.  The Veteran has contended that he experienced hypertension during active service.  He also has contended that hypertension was caused or aggravated by active service, including as due to his service connected disorders.

38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 defines hypertension as diastolic blood pressure predominantly 90 mm. or greater, and isolated systolic hypertension as systolic blood pressure of predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm. It also requires that hypertension be confirmed by readings taken two or more times on at least three different days.

The Veteran's service treatment records show that his blood pressure was 130/86 and 140/90 on periodic physical examinations in October 1991 and May 1995.  No diagnosis of hypertension was offered during service.

On the February 1996 VA general examination, the Veteran's blood pressure was 132/76.  No diagnosis of hypertension was made, and no evidence of any structural heart disease was noted.

The above reflects that, while there was a single diastolic blood pressure reading of 90 mm., there is no evidence of a diagnosis of hypertension during active service or within the first post-service year.  Thus, the Board finds that the preponderance of the evidence is against granting service connection for hypertension on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

The Veteran also is not entitled to service connection for hypertension on a direct incurrence or secondary basis.  As noted, the Veteran's service treatment records show no diagnosis of hypertension during active service.  The first post-service diagnosis of hypertension appears to be on the February 2006 VA genitourinary examination (the report of which was signed in March 2006), on which blood pressure was 173/104 and the examiner noted uncontrolled hypertension.

On VA outpatient treatment beginning in 2006, no relevant complaints were noted.  The Veteran was primarily treated for his psychiatric condition and his musculoskeletal pains.  The Board notes that in a June 2006 psychiatric treatment record, an assessment included hypertension. 

In July 2006, the Veteran was afforded a VA examination.  The claims file and medical records were reviewed.  The Veteran contended that he had elevated blood pressure due to his DJD, L5-S1.  According to the VA examiner, the service treatment records noted that he underwent treatment with beta blockers briefly for palpitations and premature ventricular contractions but not for hypertension.  He had been admitted to the VAMC in March 2006 for bipolar disorder.  At that time his blood pressure was 125/79 but ranged between 118 to 140/70-80.   The average blood pressure was 138/78.  

The Veteran's wife was an RN.  Blood pressure readings taken at home off medications twice a week on average were between 120-140/77-84.   The Veteran had no history of cardiomyopathy, hypertensive heart disease, or arteriosclerosis.  He had no history of renal vascular disease and had not taken any medications which would be expected to raise his blood pressure.  Examination revealed normal heart sounds with no murmurs or edema.  Blood pressure was 145/90.  The impression was borderline labile hypertension.  The Veteran did not appear to have secondary hypertension with no evidence of significant medication or toxic substance increasing his blood pressure.  He had no evidence of peripheral vascular disease.    

After referencing up to date medical information and Harrison's Internal Medicine, fourteenth edition, the examiner noted that he was unable to find a reference to back pain or chronic pain syndrome as an etiology of hypertension.  Therefore he opined that, "it is less likely than not that his low back condition was the cause of his idiopathic essential hypertension."  The July 2006 VA examiner's opinion is entitled to substantial probative weight because he explained the reasons for his conclusion based on an accurate characterization of the evidence of record and citation to the medical literature.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The Board acknowledges the appellant's assertion that the Veteran had hypertension which was related to active service or to his service connected back disorder.  However, such statements are made as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Moreover, the competent evidence does not support this assertion.  It shows instead that hypertension manifested more than a decade after his service separation, and there is a probative medical opinion finding that hypertension was not related to the Veteran's back pain.  The Board finds the reasoned opinion of the trained health care professional to be of greater probative weight than the general lay assertions (to the extent they are competent), and the weight of the evidence is thus against a relationship between back disability and hypertension, including on an aggravation basis.  In addition, none of the Veteran's post-service VA treating physicians have related any current hypertension to active service or any incident of service.  Although the July 2006 VA examiner did not offer an opinion as to whether hypertension was related to service, accrued benefits claims must be adjudicated based on the evidence physically or constructively of record at time of death.  See Ralston, 13 Vet. App. at 113.  As the weight of that evidence does not support a relationship between hypertension and service or service-connected back disability, or manifestation of hypertension within the one-year presumptive period, entitlement to service connection for hypertension on a direct, secondary, and presumptive basis, for accrued benefits purposes, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.
c.  Cervical spine disorder secondary to a lumbar back disorder 
for purposes of accrued benefits

The appellant, in essence, contends that the Veteran's cervical spine disorder was attributable to his active military service, or secondary to his service-connected back disorders.

In July 2006 a VA examiner reviewed the claims file and medical records.  It was noted that the Veteran had contended that he had an upper back disorder due to his service connected lumbar back disorder, DJD, L5-S1.  The Veteran reported upper back and neck pain for 4-5 years, but denied any particular injury.  X-rays of the cervical spine, in September 2004 revealed DDD at C5-6, and C6-7 with posterior osteophytes causing minimal neural foramina narrowing, left at C6-7.  X-rays in December 2003 revealed very mild degenerative changes in the thoracic spine with minimal scoliosis and moderate changes in the lower cervical spine.  

The examiner diagnosed upper back/cervical pain defined as cervicalgia with left radicular symptoms.  He noted that the symptoms began 4-5 years previously and appeared to be primarily degenerative in nature.  The examiner opined that, "Because of the nature of this problem and timing of the findings, it is less likely than not that his cervicalgia and cervical radiculopathy were caused by or a result of injuries during his military service."

As the examiner explained the reasons for his conclusion based on an accurate characterization of the evidence of record, his opinion is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Moreover, while the VA examiner failed to offer an opinion as to whether the Veteran's cervical spine disorder was caused by or was aggravated by his back disorders, noted above, accrued benefits claims must be adjudicated based on the evidence physically or constructively of record at time of death.  See Ralston, 13 Vet. App. at 113.  Consequently, the examination report does not contain evidence of a relationship between the service-connected back disorders and the cervical spine disorder.  In addition, to the extent that the appellant asserts such a relationship, such statements are made as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Kahana, 24 Vet. App. at 433, n. 4; Jandreau, 492 F.3d at 1377, n. 4.

As the evidence in the claims file at the time of the Veteran's death does not support a relationship between a cervical spine disorder and service or service-connected disabilities, entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected back disorders, for accrued benefits purposes, is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.

III.  DIC pursuant to 38 U.S.C.A. § 1318

The claimant seeks DIC benefits under the provisions of 38 U.S.C.A. § 1318.  Her theory of entitlement is not clear; she in essence appears to argue that service connection should have been established at the 100 percent rate since separation from service.  

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.  The phrase "entitled to receive" includes a situation in which a veteran would have received total disability compensation at the time of death for service connected disability for the required time period but for clear and unmistakable error (CUE) committed by VA in a decision on a claim filed in the Veteran's lifetime.  38 C.F.R. § 3.22(b).

had service-connected disability rated totally disabling by VA but was not receiving compensation because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  See 38 C.F.R. § 3.22(b).

The appellant filed her claim for DIC benefits in April 2007.  This was after VA amended 38 C.F.R. § 3.22, the implementing regulation for 38 U.S.C.A. § 1318, in January 2000, to restrict the award of DIC benefits to cases where the Veteran, during his or her lifetime, had established a right to receive total service-connected disability compensation for the period of time required by 38 U.S.C.A. § 1318, or would have established such right but for CUE in the adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 21, 2000).  The regulation, as amended, specifically prohibits "hypothetical entitlement" as an additional basis for establishing eligibility.

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  The Veteran was initially service connected for a back condition, evaluated as 40 percent disabling; tinnitus and a left testicle disability both rated as noncompensable, all from November 14, 1995.  

At the time of the Veteran's death, service connection was in effect for DJD, lumbar back, evaluated at 60 percent disabling from December 12, 1999; mid back disorder, evaluated at 20 percent disabling from March 3, 2006; tinnitus, evaluated at 10 percent disabling from December 12, 1999; chronic left epididymitis, evaluated at 10 percent disabling from December 12, 2005.  The combined service connected disability rating assigned was 70 percent.  The Veteran was not considered totally disabled at any time during his lifetime. 

In other words, VA had not evaluated him as being totally disabled for a continuous period of at least 10 years immediately preceding death.

Generally, VA must develop all issues raised upon a liberal and sympathetic reading of a claim.  See Ingram v. Nicholson, 21 Vet. App. 232, 56 (2007). 

However, as discussed above, the state of the law is such that claims for DIC benefits under 38 U.S.C.A. § 1318 must be adjudicated with specific regard given to decisions made during the Veteran's lifetime, and without consideration of hypothetical entitlement for benefits raised for the first time after a Veteran's death.  

The Veteran was discharged from active duty in November 1995.   Based on the medical evidence at that time VA granted him initial ratings for a low back condition (40 percent), tinnitus and a left testicle disability (both noncompensable).  
He was subsequently granted increased ratings for his lumbar back (40 percent to 60 percent), tinnitus and a left testicle disability (both increased to 10 percent), all from December 12, 1999.  He was subsequently granted service connection for a mid back disorder (20 percent) from March 3, 2006.  The combined service connected disability rating assigned was increased from 40 to 70 percent.  

The Veteran was discharged from active duty in November 1995 and died in March 2007, 11 years after discharge and had not been rated 100 disabled at any time since service.  He was not a POW.  There is also no argument that there was CUE in a decision that would have resulted in entitlement to total disability compensation for the required time period.  Therefore, the Board concludes that entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is not warranted.  38 U.S.C.A. § 1318 (West 2002 and Supp. 2011); 38 C.F.R. § 3.22 (2011).

Thus, although the Board is sympathetic to the appellant's contentions, the Board is unable to provide any legal remedy.  See Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'").  Accordingly, the claim for DIC under 38 U.S.C.A. § 1381 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In view of the foregoing, the criteria for DIC under 38 U.S.C.A. § 1318 have not been met, and the claim must be denied.

ORDER
Entitlement to an increased rating for a lumbar back disorder, described as degenerative joint disease (DJD) L5-S1, status post (SP) laminectomy times 2 with chronic recurrent low back pain as well as atrophy and weakness in left lower extremity, in excess of 60 percent for accrued benefits purposes, is denied.
Entitlement to an initial rating in excess of 20 percent for a mid back disorder, for accrued benefits purposes, is denied.
Entitlement to an increased rating for chronic left epididymitis, in excess of 10 percent for accrued benefits purposes, is denied.
Entitlement to an increased rating for tinnitus, in excess of 10 percent for accrued benefits purposes, is denied.
Entitlement to service connection for PTSD for accrued benefits purposes, is denied.
Entitlement to service connection for hypertension, to include as secondary to service connected back disorders, for accrued benefits purposes, is denied.
Entitlement to service connection for cervical spine/upper back disorder, to include as secondary to service-connected back disorders, for accrued benefits purposes, is denied.
Entitlement to DIC pursuant to the provisions of 38 U.S.C.A. § 1318 is denied.

REMAND

Regarding cause of death, after review of the evidence, the Board finds the evidence does not suggest that service connection for the cause of death is warranted on a direct basis or as secondary to a service-connected disability.  The record includes no medical findings linking the suicide to service or a service-connected disability, in fact a VA psychologist opined that the Veteran's suicide was not directly related to service or secondary to a service-connected disability. 

The appellant contends that the Veteran's death was related to depression which she claimed the Veteran suffered from since his discharge from service and was treated for this psychiatric disorder.  She stated that he repeatedly told her that that his depression was secondary to his service connected back disorder.   

A notation in the service treatment records notes the Veteran was seen once for self reported depression secondary to back pain shortly before separation from service.  No further treatment or mental health diagnosis was noted in service.

The service treatment and examination records, including the separation medical examination board (MEB) examination, reflect no findings or histories suggestive of a psychiatric disorder or suicidal ideation.  

In March 2000, the Veteran was seen for his initial mental health appointment at the VAMC.  The examiner noted the Veteran was depressed with suicidal ideations.  There was no history of suicide attempts.  The Veteran was medically retired from service in November 1995 after 12 years service.  He had recently quit his job after 18 months as an employment specialist when his job required him to work 60 hours a week.  The impression was depression, NOS.

In June 2000 he reported to the VA clinic noting that he was not due back until September 2000 but he was falling apart.  He was thinking of suicide and had several plans including drowning and jumping off a cliff.  He recently started a new job but reinjured his back after 1 week. 

A July 2000 VA psychiatric consult noted overt behavior indicative of anxiety.  

A January 2001 VA assessment noted no history of suicidal behavior or self harm.  The diagnosis was bipolar disorder, mixed; and personality disorder.  

A March 2006 VA psychiatric consult noted the Veteran reported the worse depression he ever had.  He planned to open a propane tank inside his trailer and light a match.  

A June 2006 psychiatric note noted no depressive thoughts since beginning new medication and anger management classes.

The Veteran died in March 2007, as a result of a self-inflicted gunshot wound to the head. 

In September 2009 a VA mental disorders examiner, Dr. "A.K." reviewed the Veteran's claims file and medical records.  He noted that he was asked to determine whether the Veteran's death by self-inflicted gunshot wound to the head was likely caused by his service-connected disabilities, and/or whether it is as likely as not that a service connected disability substantially or materially contributed, or combined to cause death.  

He noted that the Veteran's spouse contended that he suffered from depression which began in service due to his service connected back pain which continued to the point where he killed himself because of the depression.  

The examiner noted the Veteran self reported depression at his separation examination.  A VAMC record dated in March 2006 noted that the Veteran reported a past history of suicidal or homicidal ideology on and off for 8 years.  

The examiner noted that the Veteran was 46 years old and married at the time of his suicide in March 2007.  At the time of death he had been service connected for lumbosacral or cervical strain, 20 percent; intervertebral disc syndrome, 60 percent; tinnitus and tuberculosis of the testis, each 10 percent.   Based on a review of the Veteran's records the examiner opined that the Veteran reported situational depression most likely related to his service discharge, but through VA his treatment was for a bipolar disorder; and, there was no evidence that the bipolar disorder began in service.  The examiner further noted that the Veteran had been diagnosed with a bipolar disorder and not depression.  Had he had depression secondary to his medical conditions he should have been diagnosed with a mood disorder with depression related to his service connected disabilities.  Since he had not been so diagnosed, any statements regarding casual connection between his depression and his service connected disabilities would represent mere speculation on the examiner's part.  

Further, the examiner opined that the depression did not cause the Veteran's death.  The Veteran had only been seen twice over a period of 7 months.  Once in September 2006 and records note he reported that he was doing better and that his family situation had improved.  He was seen once more in October 2006 in which time his wife reported oversedation although the Veteran denied it.  There was no report of suicidal ideation.  He was not seen again in the clinic. Thus, the examiner opined the medical records were not a source of information regarding the Veteran's mental health at the time of death.  Any statements made regarding his mental condition at that time would be mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered "all procurable and assembled data," by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have a bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes. 

The Board finds that the mere speculation language of the September 2009 opinion by the VA examiner to be insufficient and that, pursuant to Jones, supra, remand of this matter to the AMC for an additional VA opinion is required.  

As noted in the Introduction, the Board has jurisdiction over the Veteran's claim of service connection for an acquired psychiatric disability other than PTSD, to include bipolar disorder.  See Clemons, 23 Vet. App. at 1.  A review of the claims file shows that the Veteran was treated for a bipolar disorder post service.  Consequently, the RO should adjudicate the issue of entitlement to service connection for a psychiatric disorder other than PTSD, to include bipolar disorder, for accrued benefits purposes.

In addition, shortly after the RO sent its June 2007 VCAA letter, the Court issued a decision in Hupp v. Nicholson, 21 Vet. App. 342 (July 2007), in which it gave specific guidance as to what should be included in a VCAA letter sent with regard to a cause of death claim.  Consequently, such a letter should be sent in this case.

The Board observes that adjudication of the Veteran's service connection claim for the cause of the Veteran's death likely will affect adjudication of the appellant's claim of entitlement to DEA pursuant to 38 U.S.C.A. Chapter 35.  Accordingly, the Board finds that these claims are inextricably intertwined and adjudication of the Veteran's claims of entitlement to DEA must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Similarly, the issue of entitlement to service connection for a psychiatric disorder other than PTSD, for accrued benefits purposes, is inextricably intertwined with the issue of entitlement to a TDIU for accrued benefits purposes.  The latter issue must therefore be remanded as well.

Accordingly, the appeal is hereby REMANDED for the following actions: 

1.  Send the appellant a VCAA letter that complies with Hupp v. Nicholson, 21 Vet. App. 342 (2007).

2.  Return the report of VA mental disorders opinion obtained in September 2009 from Dr. AK at the VA Medical Center in Roseburg, Oregon, to permit Dr. AK to again review the claims folder in detail prior to the preparation of an addendum to his earlier report.  The addendum is required as a supplement to the earlier opinion provided.  If Dr. AK is unavailable, another VA medical professional should be asked to furnish the requested medical opinion.  The Veteran's VA claims file must be furnished to Dr. AK or another VA medical provider for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed.

Either Dr. AK or the medical provider must be told that an opinion stating that no conclusion can be reached without resort to speculation is strongly disfavored, and can only be made in the limited circumstances described above pursuant to Jones v. Shinseki, 23 Vet. App. 382 (2010).

Following a review of the claims folder, Dr. AK or his designee is asked to address the following questions, providing a complete rationale for each opinion offered.

a)  Is it is at least as likely as not (a 50% degree of probability or higher) that the Veteran's mental disorder, as shown in the VA records, had its onset in military service, and/or was secondary to his service-connected disabilities? 

b) Is it is at least as likely as not (a 50% degree of probability or higher) that the Veteran's death by self-inflicted gunshot wound to the head was likely caused by his service-connected disabilities, and/or whether it is as likely as not that service connected disabilities substantially or materially contributed, or combined to cause death?

A complete rationale must be provided for any opinion offered.

3.  Thereafter, readjudicate the claims for entitlement to service connection for the cause of the Veteran's death, entitlement to DEA pursuant to the provisions of 38 U.S.C.A. Chapter 35, entitlement to service connection for a psychiatric disorder other than PTSD for accrued benefits purposes, and entitlement to a TDIU for accrued benefits purposes.  If any benefit sought on appeal is not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review. 

No action is required by the appellant until she receives further notice; however, she may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


